     Case 1:19-cv-00204-AWI-BAM Document 44 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   ANGELINA NUNES, et al.,                           Case No. 1:19-cv-00204-AWI-BAM
 8                      Plaintiffs,                    ORDER REGARDING JOINT REQUEST
                                                       FOR STAY OF ALL PROCEEDINGS
 9          v.
                                                       (Doc. No. 43)
10   CARRIE STEPHENS, et al.,
11                      Defendants.
12

13

14          On April 28, 2020, the parties filed a joint request to vacate the Initial Scheduling

15   Conference in this case in light of the parties’ appeals currently pending before the United States

16   Court of Appeals for the Ninth Circuit. (Doc. No. 43.) Although filed as a Joint Scheduling

17   Report, the Court construes the parties’ request as a stipulation to stay this case pending

18   resolution of the parties’ appeals.

19          Pursuant to the parties’ joint request, and good cause appearing, this action is HEREBY

20   STAYED pending resolution of the parties’ appeals currently before the United States Court of

21   Appeals for the Ninth Circuit. The parties shall file a joint status report every sixty (60) days,

22   from the date of this Order, notifying the Court of the status of the appeals and addressing

23   whether the case is ready for scheduling. Failure to comply with this order may result in the

24   imposition of sanctions on counsel or parties who contribute to violation of this order.

25
     IT IS SO ORDERED.
26
27      Dated:     April 29, 2020                              /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                       1
